Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Preliminary amendment received 1/24/2020, IDS received 1/24/2020 and 10/2/2020 have been entered. 

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 8/27/2021 is acknowledged. Claims 5-12 are withdrawn from further consideration because they drawn to non-elected invention.
Claims 1-4 are presented for examination on the merits. 
Priority
This application claims foreign application REPLBLIC OF KOREA 10-2019-0010539 (filed 1/28/2019).

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Biological Deposits 

	The invention appears to draw to a novel microorganism. Because the biological materials are essential to the claimed invention, they must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public.  It is not apparent if the biological material or source materials are both known and readily available to the public. If the biological materials are not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological materials.
	Depository receipt (received 1/24/2020) and information about the claimed strain was found in page 4, [0023], deposited at the Korean Collection for Type Culture on November 8, 2018, however, it is not clear if the deposit meets all of the criteria set forth in 37 CFR 1.801-1.809.  Applicant or applicant's representative may provide assurance of compliance with the requirements of 35 U.S.C § 112, first paragraph, in the following manner.

SUGGESTION FOR DEPOSIT OF BIOLOGICAL MATERIAL
If a deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that: 
	a). during the pendency of this application, access to the invention will be afforded to the Commissioner upon request; 
	b.) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
	c.) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last requestor for the enforceable life of the patent, whichever is longer. 
	d.) a test of the viability of the biological material at the time of deposit will be made (see 37 C.F.R. § 1.807); and 	
e.) the deposit will be replaced if it should ever become inviable. 


Claim Rejections - 35 USC § 112 paragraph(b)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term “a smaller genome size than a wild-type” in claim 1 is relative term which renders the claim indefinite.  The term “a smaller genome size than a wild-type” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It appears that “a smaller genome size than a wild-type” is functional limitations of the claim, yet the Specification has not specifically defined or described what Applicants mean by “a smaller genome size than a wild-type” in order to provide one of ordinary skill in the art the requisite information necessary in order to determine how to avoid infringement of the claim. For example, there is no lower limit as to how small the genome size is. Ultimately, since it appears that “smaller” is attempting, by some means, to limit the claimed invention, one of ordinary skill in the art would need to understand what Applicants mean by “a smaller genome size than a wild-type”, but Applicants have not clearly described either term and have also failed to describe what they mean by “a smaller genome size than a wild-type” and what characteristics the claimed invention would necessarily need to possess in order to fulfill this limitation. 
The terms “higher growth rate than…” in claim 3 and “higher pyruvate production…” in claim 4 are relative terms which renders the claims indefinite.  The terms “higher growth rate” and “higher pyruvate production…” are not defined by the claim, the specification does not provide a standard/range for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, no range of percentage variation for the terms when compared with MS56 strain/wild-type are described in the instant specification; no higher limitations are set for the terms. Ultimately, since it appears that “higher” is attempting, by some means, to limit the claimed invention, one of ordinary skill in the art would need to understand what Applicants mean by “highter…”, but Applicants have not clearly described either term and have also failed to describe what they mean by “higher…” and what characteristics the claimed invention would necessarily need to possess in order to fulfill this limitation. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choe (Nature Communications, 2019, IDS).
Choe teaches a genome-redued E. coli strain (title and abstract). 
For Claims 1-4: the reference teaches a microorganism having a genome size of 3.5 to 3.7 Mbp: same eMS57 strain (page 2, right column, 1st full paragraph, line 2++) with higher growth rate (page 2, left column, 2nd full paragraph, line 23++) and higher pyruvate production capacity than wild-type (page 2, right column, 1st full paragraph, line 22++). 

Conclusion
No claim is allowed. 
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.


/BIN SHEN/Primary Examiner, Art Unit 1653